DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments filed 01/25/2021 have been fully considered and are persuasive, see a new ground of rejection below.
Claim status
3.    Claims 1, 2, 12, 13 and 21-36 are pending; claims 1, 13 and 34 are independent. Claims 3-11 and 14-20 have cancelled.
Response to Arguments
4.	Applicant’s arguments with respect to claims1, 2, 12, 13 and 21-36 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 2, 12, 13 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), and further in view of Maxwell (US 2007/0256029).
Regarding claims 1, 13 and 34, King teaches a method (fig. 3) and a non-transitory computer readable storage medium having stored thereon instructions configured to cause a processor of a computer to perform operations (col. 6 and lines 56-67), comprising:
detecting, on a touch-sensitive input area having a first group of virtual ambiguous keys, a first touch of at least one of the first group of virtual ambiguous keys (fig. 1A and col. 7, lines 27-33, wherein a keystroke sequence ADF, OLX, NBZ and EWV has been entered by a user. As keys are entered, a vocabulary module look-up is simultaneously performed to locate words that have matching keystroke sequences. The words identified from the vocabulary module are displayed to the user in the selection list 76);
determining a first plurality of words based on the first touch (col. 7 and lines 34-40, wherein Using the example keystroke sequence, the words "done" and "doze" were identified from the vocabulary module as being the most probable words corresponding to the keystroke sequence.  Of the two identified words, "done" is more frequently used than "doze," so it is listed first in the selection list);
displaying a second plurality of words to a word option selector list located in a first area of the display, wherein the second plurality of words is a subset of the first plurality of words (col. 7 and lines 42-57, wherein Following entry of the keystroke sequence corresponding to the desired  word, the user presses the select key 60.  Pressing the select key draws a box around the first entry in the selection list 76 and redisplays the first entry at the insertion point 88 with a box around the entry);
 if the first entry in the selection list is not the desired interpretation of the keystroke sequence, the user may step through the items in the selection list by repeatedly pressing the select key 60.  For each press of the select key, the next entry in the selection list is boxed, and a copy of the entry provisionally copied to the insertion point and boxed);
emphasizing one of the third plurality of words displayed in the word option selector list based on the first touch and the second touch (col. 7, line 66 to col. 8, line 3, wherein if the second entry in the selection list is the desired word, the user proceeds to enter the next word after two presses of the select key and the disambiguating system automatically posts the second entry to the text region as normal text); and
displaying, in response to detecting a third touch on the touch-sensitive input area, the emphasized word in the word option selector list to a second area of the display (col. 8 and lines 3-24, wherein If the second entry is not the desired word, the user may examine the selection list and press the select key a desired number of times to select the desired entry before proceeding to enter the next word.  When the end of the selection list is reached, additional presses of the select key causes the selection list to scroll and new entries to be added to the end of the selection list. In the majority of text entry, keystroke sequences are intended by the user as letters forming a word.  It will be appreciated, however, that the multiple characters and symbols on the keys 
King does not expressly disclose a virtual ambiguous keys arranged approximately radially about a first center point.
However, Maxwell disclosed in fig. 2F a scale/positioning variation is applied to make the secondary menu 240 easier to view. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King to include the teaching of Maxwell to locate the virtual keyboard radially about a center point in order to improve systems and methods for interfacing a user with a touch-screen. 
 Regarding claim 2, King teaches the method of claim 1, wherein the second area of the display is a current location of a first cursor on the display (col. 7 and lines 40-42). 
Regarding claim 12, King teaches the method of claim 1, wherein character of one or more of the second plurality of words in the word option selector list is emphasized corresponding to character selected by the first touch (col. 7 and lines 34-40, wherein Using the example keystroke sequence, the words "done" and "doze" were identified from the vocabulary module as being the most probable words corresponding to the keystroke sequence.  Of the two identified words, "done" is more frequently used than "doze," so it is listed first in the selection list);
7.	Claims 21-33, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over King (US 6,011,554), in view of Maxwell (US 2007/0256029), and further in view of Paek (US 2014/0098024).
Regarding claims 21 and 28, King in view of Maxwell teaches the method of claim 1 and the non-transitory computer readable storage medium of claim 13, but Maxwell in view of Bi does not expressly disclose wherein the touch-sensitive input area has a second group of virtual ambiguous keys arranged approximately radially about a second center point, wherein the second group of virtually ambiguous keys are different than the first group of virtually ambiguous keys.
However, Paek disclosed in fig. 4 and Paras 0053-0054, wherein the split virtual keyboard 104 is displayed on the touch-sensitive display 102 and has an exemplary layout.  As shown, the first portion 106 of the split virtual keyboard 104 can comprise a plurality of character keys 402-416, wherein each key in the character keys 402-416 is representative of a respective plurality of characters. The second portion 108 of the split virtual keyboard 104 includes a plurality of keys 418-426, which can be selected by the thumb 408 of the second hand 404 of the user (e.g., via tapping).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Maxwell to include the teaching of Paek to get a predictable result.
Regarding claims 22 and 29, King in view of Maxwell and in view of Paek teaches the method of claim 21 and the he non-transitory computer readable storage medium of claim 28, wherein the first center point is located near a comer of the display and the second center point is located near a different comer of the display, wherein the 
Regarding claims 23 and 30, King in view of Maxwell and in view of Paek teaches the method of claim 1 and he non-transitory computer readable storage medium of claim 13, wherein the third touch on the touch-sensitive input area is a swipe gesture that changes the emphasized word in the word option selector list prior to displaying the emphasized word in the second area of the display (fig. 10 and Paras 0064-0066, Paek). In addition, the same motivation is used as the rejection in claims 21 and 28.
Regarding claim 24, King in view of Maxwell and in view of Paek teaches the method of claim 1, wherein the first group of virtual ambiguous keys are resized according to a swipe gesture starting at a first location on the touch-sensitive input area and ending at a second location on the touch-sensitive input area (fig. 3 and Paras 0061-065, Paek). In addition, the same motivation is used as the rejection in claim 21.
Regarding claim 25, King in view of Maxwell and in view of Paek teaches the method of claim 24, wherein the first group of virtual ambiguous keys is enlarged in response to the first location being closer to the first center point than the second location (fig. 3 and Paras 0061-065, Paek). In addition, the same motivation is used as the rejection in claim 21.
Regarding claim 26, King teaches the method of claim 1, wherein the emphasized word is determined to be most probable for displaying in the second area based on a degree of correlation with the first touch and the second touch (fig. 4A).
Regarding claim 27, King teaches the method of claim 1, wherein the first touch includes a touch of a first virtual ambiguous key representing more than one character and the second touch includes a touch of a second virtual ambiguous key representing more than one character (figs 4A/B).
Regarding claim 31, King in view of Maxwell and in view of Paek teaches the non-transitory computer readable storage medium of claim 13, wherein the first group of virtual ambiguous keys are resized according to a swipe gesture starting at a first location on the touch-sensitive input area and ending at a second location on the touch-sensitive input area (fig. 3 and Paras 0061-065, Paek). In addition, the same motivation is used as the rejection in claim 28.
Regarding claim 32, King in view of Maxwell and in view of Paek teaches the non-transitory computer readable storage medium of claim 13, wherein the first group of virtual ambiguous keys is enlarged in response to the first location being closer to the first center point than the second location (fig. 3 and Paras 0061-065, Paek). In addition, the same motivation is used as the rejection in claim 28.
Regarding claim 33, Kingteaches the non-transitory computer readable storage medium of claim 13, wherein a character of one or more of the displayed words in the word option selector list is emphasized corresponding to a character selected by the first touch (fig. 4A).
Regarding claim 35, King in view of Maxwell and in view of Paek teaches the method of claim 34, wherein a third touch on the touch-sensitive input area is a swipe gesture that changes the emphasized word in the word option selector list prior 
However, Paek disclosed in fig. 10 and Paras 0064-0066, wherein the GUI 1000 further includes a suggestion region 1024, wherein an identified character sequence is presented for selection by the user.  For instance, the decoder component 116 can decode the continuous trace 1022 and output the word "Serrasalmus" in real-time as a thumb of the user generates the continuous trace 1022 over character keys in the SIP 1002.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified a method taught by King in view of Maxwell to include the teaching of Paek to get a predictable result.
Regarding claim 36, King in view of Maxwell and in view of Paek teaches the method of claim 34, wherein the first group of virtual ambiguous keys are resized according to a swipe gesture starting at a first location on the touch-sensitive input area and ending at a second location on the touch-sensitive input area (fig. 3 and Paras 0061-065, Paek). In addition, the same motivation is used as the rejection in claim 35.
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Suraqui (US 2004/0104896), relates to reduced keyboards system and method that is useful for all types of electronic devices that employ text input.  The present invention has the advantage of providing a high-speed and accurate text input system that has a relatively compact keyboard area and that has automatic disambiguating 
B.	Grover (US 5, 818437), related to reduced keyboard disambiguating computer. The keyboard has twelve keys, nine of them labeled with numerous letters and other symbols, and those nine plus one more are labeled each with one of the ten digits

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        9/1/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625